 In the MatterOf UNITED STATES GYPSUM COMPANYandUNITED GAS,COKE &CHEMICAL WORKERS UNION,C. I. 0., LOCAL 268Case No. 13-B-3319.-Decided March 12, 1946Scott, McLeish ct Falk,byMr.Harold D. Burgess,of Chicago, Ill.,Mr. George D. King,of Chicago,Ill., andMr.J.W. Bostwick,ofEast Chicago,Ind., for the Company.Mr. Howard M. Jones,ofChicago, Ill.,andMr. Walter Golarz,ofCalumet City,Ind., for the Chemical Workers.Mr. Louis Piani,of Chicago,Ill., for District 50.Mr. EdnriundDale Robinson,of Hammond,Ind., for the Associa-tion.Mr. Harry W. Clayton,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke & Chemical Work-ers Union, C. I. 0., Local 268,1 herein called the Chemical Workers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of United States Gypsum Company, EastChicago, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Benjamin B. Salvaty, Jr., Trial Examiner. The hearingWas held at East Chicago, Indiana, on January 15, 1946. The Com-pany, the Chemical Workers, District 50, United Mine Workers ofAmerica, Local Union No. 13014, herein called District 50,2 andUnited States Gypsum Employees Association, herein called theAssociation, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examin-1Formal papers wereamended at the hearing,without objection,to show the correctname of the Chemical Workers.2 Formal papers were amended at thehearing, without objection,to show the correctname of District 50.66 N. L.R. B., No. 86.619 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited States Gypsum Company, an Illinois corporation, with itsmain office in Chicago, Illinois, operates plants and warehousesthroughout the United States.At its plant at East Chicago, Indiana,the only establishment involved in this proceeding, the Companymanufactures and sells gypsum products and asbestos cement siding.The principal raw materials there used by the Company are gypsumrock, cement, and asbestos, of which it purchased more than $100,000worth in 1945. Seventy-five percent of this material was shipped tothe Company from points outside the State of Indiana.During thesame period sales of the East Chicago plant were in excess of $100,000,of which more than 50 percent was shipped by the Company to pointsoutside the State of Indiana.The Company admits that is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers Union, Local 268, is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.District 50, United Mine Workers of America, Local Union No.13014, is a labor organization admitting to membership employees ofthe Company.United States Gypsum Employees Association is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONSince before 1937 the Company has recognized and bargained withlabor organizations at the East Chicago plant. Its last contract en-tered into on February 19, 1944, with District 50, expired on August15, 1945.3By letter dated October 18, 1945, the Chemical Workersrequested that the Company cease to recognize District 50 until thea The Company and District 50 continued negotiations until September 15, 1945, whenthe Company reduced its proposals to writing and submitted them to District 50, which,however, did not sign the agreement. All parties stipulated that the proposed agreementdid not constitute a bar to this proceeding. UNITED STATES GYPSUM COMPANY621question of representation has been determined by the Board. TheAssociation, by letter dated October 27, 1945, requested that theCompany recognize it as the exclusive bargaining representative ofthe Company's employees. The Company did not reply to eitherletter.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Chemical Workers represents a substantialnumber of employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATIONOF REPRESENTATIVESThe parties agreed that all production and maintenance employeesat the East Chicago plant, including group leaders, should be in-cluded in the appropriate unit and that the office and clerical employ-ees, executives, superintendents, foremen, and all other supervisoryemployees within the Board's usual definition should be excluded.The Company, District 50, and the Association would exclude watch-men ; the Chemical Workers would include them. The ChemicalWorkers, District 50, and the Association would include testers andinspectors; the Company would exclude them.Watchmen:The Company at its East Chicago plant employs fourwatchmen who are under the supervision of the personnel manager.They do not use the same facilities as the production employees buthave a gate house in which they keep their records and clothes. Theypunch the same time clocks as the laboratory employees and are hourlyrated at pay approximately equal to that of the production employ-ees.Some of the men employed as watchmen previously did produc-tion work in the plant. The watchmen are not deputized or mili-tarized nor do they wear uniforms, and they are unarmed except forclubs, which they do not carry continually. They have no disciplinaryauthority and their -primary duty is to check trucks and personscoming into and leaving the plant.Occasionally they are assigned towatch certain areas, where production has been shut down, to detectand prevent theft.Approximately 25 percent of the watchmen's timeis spent keeping an assigned outside area clean by shoveling snow,clipping hedges, mowing grass, and picking up papers. It is our* The FieldExaminerreported that the Chemical Workers submitted 176 cardsbearingthe names of 164 employees listed onthe Company's pay roll of January 11, 1946, andthat the Associationsubmitteda petition bearing the names of 39 employees, of which31 were listed on the Company's pay rollof January 11, 1946There are approximately 270 employeesin the unitsought. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDusual practice to include such employees in production and mainte-nance units.5However, inasmuch as watchmen were not included inthe unit established under previous contracts, we shall conduct aseparate election among these employees to determine their wishes inthis matter.6Testers :The testers, of whom there are eight, perform tests onincoming raw materials, materials in process of production, finishedproducts, and competitive products. The principal equipment usedin performing these tests consists of scales, thermometers, and screens.There is a laboratory located in each of the three production build-ings and a main one in a separate structure. The testers secure sam-ples from the production lines and test them in the plant laboratories;they also spend part of their time conducting tests in the main labo-ratory.The testers do not have the same supervisors as the produc-tion employees. Some of them are paid on hourly rates, and some aresalaried.The Company has set high school graduation as a require-ment for these jobs but, because of the shortage of persons meetingthe qualifications, has waived this requirement in some cases. Thetestimony indicated that a period of from 6 months to 1 year isrequired for training before the employee can master all phases of thejob.The record does not show that testers were either included in orexcluded from previous contract units. In a recent similar case7 in-volving the Company's plant at Heath, Montana, at which it manu-factures wallboard, wall plaster, and agricultural gypsum, we foundthat testers should be excluded from a production and maintenanceunit.In thiscase,also, we shall exclude the testers from the unit.Inspectors:The five inspectors, who are hourly rated, work at theend of the production lines 100 percent of the time.8Their dutiesconsist of inspecting the finished products visually or with hands orpocket-knife to determine whether they comply with the Company'sstandards.They also make reports regarding the types of defects.We conclude that the inspectors have interests, duties, and workingconditions, which closely ally them to production and maintenanceworkers.9The record does not show that they were excluded fromprevious contractunits.Accordingly, we shall include inspectorsin the unit.8Matter of Pacific Mills,60 N. L.R. B. 467; seeMatter ofChscago RawhideManu-facturing Company,59 N. L.R. B. 1234.6SeeMatter of Pittsburgh Equitable Meter Company,61 N. L. R. B. 8804 SeeMatter of United StatesGypsum Company,65 N L. R B 575.8They are former production employees,share thesame washroom facilities, and punchthe same time clocks as do the production employeesY SeeMatter of Chrysler Corporation,Airtemp Division,IndianapolisPlant,61 N L.R. B. 953,Matterof Ideal Roller&Manufacturing Company, Inc.,60 N. L. R B. 1105.See alsoMatter of General CigarCo., Inc,64 N. L. R. B. 300, andMatter of Brad FooteGear Works,Inc.,60 N. L. R. B. 97. UNITED STATES GYPSUM COMPANY623Inasmuch as we shall conduct a separate election for the watchmen,we. shall make no finding with respect to the appropriate unit pend-ing the outcome of the elections.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongemployees in the separate voting groups described below, who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections10 herein, subject to the limitation andadditions set forth in the Direction:1.All production and maintenance employees at the Company'sEast Chicago, Indiana, plant, including gang leaders, inspectors,and truck drivers,1' but excluding testers, watchmen, office and clericalemployees, master mechanic, quality supervisor, superintendents, as-sistant superintendents, general foremen, foremen, and all other su-pervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action; and2.All watchmen, excluding supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.Inasmuch as neither District 50 nor the Association sought torepresent the watchmen in a production and maintenance unit, theseunions shall not be designated on the ballot to be used by the watch-men.However, if one or both organizations notify the RegionalDirector, within 10 days of the date of this Decision and Directionof Elections, of a desire to appear on the ballot, the request will begranted.The Company urges that its employees now in the armed forcesand the Merchant Marine12 should be permitted to vote by mail.District 50 and the Association agree, and the Chemical Workersstates that it is not opposed to mail ballots provided that it is givena list of names to whom the ballots are to be sent.At the time of the:o The Chemical Workers requested that the eligibility date be January 1, the end ofthe pay-roll period immediately before the hearing, on the ground thatall three unionsInvolved had consented to an immediate election.The Company contended that the payroll for eligibility purposes should be the last pay roll preceding the election. (TheCompany seems to have been misinformed that its contention followedour usual prac-tice )We find no reason for departing from our customary procedureof using the lastpay roll preceding the Direction of Election rather than the election itself.u The Company's outside hauling is done by a trucking company.It does employintraplant truck drivers who also haul waste from the plant to the city dumpand makeoccasional pick-ups outside the plant.The parties agreed that such truckdrivers shouldbe included.i Members of the Merchant Marine are treated in the same mannerasmembers ofthe armed forces for voting purposes since their rights to civilianreemployment aresubstantially the same, the former deriving their rights under CivilianReemployment ofMembers of Merchant Marine, 50 App. Sec. 1472 of United States Code,and the latterunder Selective Training and Service Act of 1940, 50 App. See.308 of United StatesCode. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing there were approximately 150 employees in the armed forcesand the Merchant Marine who would be in the unit. As stated infootnote4, supra,there are about 270 employees in the unit sought.13In accordance with recent decisions,14 we shall grant the Company'srequest subject to the provisions set forth below.In this case, the Regional Director shall mail ballots to employeeswithin the categories described above who are on military leave orwho went directly from the Company's employ into the MerchantMarine,providedone or more of the parties hereto, within seven (7)days after receipt of the Direction of Elections, files with the Re-gional Director a list containing the names, most recent addresses,and work classifications of such employees. The Regional Directorshall open and count the ballots cast by mail by employees on militaryleave or who went directly into the Merchant Marine from the Com-pany's employ,providedthat such ballots must be returned to andreceived at the Regional Office within thirty (30) days from the datethey are mailed to the employees by the Regional Director.l5DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesGypsum Company, East Chicago, Indiana, separate elections bysecret ballots shall be conducted as early as possible, but not later thanforty-five (45) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-"The Companystated at the hearing that it has no reconversion problems inasmuchas it willcontinue the same operations as it did during the war, that of 40 employeeswho have returned from the services 36 are now employed by it, that it could not hiremore than 25 or 30 additional employees at present,and that it has a list of employeeswho went into the services from the Company's employ containing their addresses.14 SeeMatter of United States Gypsum,65. N. L.R. B. 575(the Company'splant atHeath, Montana)andSouthWestPennsylvania Pipelines,64N. L. R. B. 1384.15A free interchange between the interested parties of information on the addressesand job classifications of the employees to be voted by mail will be necessary in orderto avoid challenges and post-election objections.Accordingly,the Board will makeavailable to all interested parties any information of this nature furnished it by anyother party.In the event the parties should send the absentee voters any informationor literature bearing directly or indirectly on the pending election,copies of all suchdocuments should be simultaneously filed with the Regional Office for inspection by ortransmittal to the other parties.However,acceptance or transmittal of such literatureby the Board's office is not to be construed as conferring immunity on the filing partyin the event thatobjections are later interposed concerning its content;the usual prin-cipleswill apply. UNITED STATES GYPSUM COMPANY625tions Board, and subject to ArticleIII, Sections10 and 11,of saidRules and Regulations,among employees in the groups described inSection IV, above, who were employed during thepay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because theywere ill oron vacation or temporarily laid off, and includingemployees in thearmed forces or the MerchantMarine ofthe UnitedStates,but ex-cluding those employees who have since quitor been discharged forcause and have not been rehiredor reinstatedprior to thedate of theelections, to determine (1) for the employeesin group 1 described inSection IV, above, whether they desireto be representedby UnitedGas, Coke & Chemical Workers Union, Local268, affiliatedwith theCongress of IndustrialOrganizations,or by District50, United MineWorkers of America, Local Union No. 13014, or by the United StatesGypsum Employees Association, for the purposesof collective bar-gaining, or by none, (2) for the employeesin group 2 described inSection IV, above, whether or not theydesire to be represented byUnited Gas, Coke & Chemical Workers Union, Local268, affiliatedwith the Congress of Industrial Organizations,for the purposes ofcollectivebargaining.686572-46---41